Opinion.
Arnold, J.,
delivered the opinion of the court:
The decree of the court must be affirmed. If the facts alleged by appellants are true, they are not entitled to the relief sought.
Rice, through whom appellants claim, purchased the land in question with notice of appellee’s title, and got what he bargained and paid for, and is protected by covenants of warranty in the deed made by his vendors. Rice was a stranger and purchased the land without being compelled to do so, for the preservation of any rights or property of his own, and the doctrine of subrogation does not apply in such case. Slaton v. Alcorn, 51 Miss. 72; Sheldon on Subrogation, § 240 et seq.

Affirmed.